In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00133-CV
        ______________________________


        FELIPE RUBIO GASPAR, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 336th Judicial District Court
                Fannin County, Texas
   Trial Court Nos. 22383, 22384, 22385 & 22386




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                       MEMORANDUM OPINION

        Felipe Rubio Gaspar serves as an inmate as a result of four convictions—three for

endangering a child1 and the fourth for aggravated assault with a deadly weapon. In each of the

four cases, the trial court assessed court costs of $436.00; in the fourth case, Gaspar was also fined

$10,000.00. Now, funds have been withdrawn from Gaspar’s inmate trust account for the costs in

the four cases and the fine in the last case.

        The trial court denied Gaspar’s motion to reconsider the order withdrawing the funds, from

which denial he appeals,2 claiming (1) that the procedures denied him the due process of law and

(2) that the trial court erred in refusing his motion to reconsider, at least in part because the

$10,000.00 was for attorney’s fees. We affirm the trial court’s ruling.

(1)     Gaspar Has Been Afforded Due Process

        Gaspar argues that due process requires an opportunity to be heard at a meaningful time

and in a meaningful manner. Gaspar argues the trial court’s failure to hold a hearing deprived him

of his fundamental due process rights. The Texas Supreme Court, though, has specifically

rejected these arguments.         The court has determined that due process “does not require




1
 The trial court’s judgment, in each of the endangering convictions—trial court cause numbers 22383, 22384, and
22385—recites the applicability of Section 22.04(c) of the Texas Penal Code, whereas the proper cite is to Section
22.041(c). Because this is not an appeal of those criminal convictions, we merely note those errors.
2
 See In re Hart, 351 S.W.3d 71, 76 (Tex. App.—Texarkana 2011, orig. proceeding) (inmate may appeal from order
denying motion to reconsider pursuant to notice of appeal signed within thirty days of denial).


                                                        2
pre-withdrawal notice or a comprehensive civil garnishment proceeding.” Harrell v. State, 286
S.W.3d 315, 321 (Tex. 2009). The court stated:

         an inmate is entitled to notice just as happened here (via copy of the order, or other
         notification, from the trial court) and an opportunity to be heard just as happened
         here (via motion made by the inmate)--but neither need occur before the funds are
         withdrawn.

Id. at 321. Harrell provides that an inmate is afforded an opportunity to be heard when the trial

court considers the concerns of the inmate pursuant to a written motion to reconsider after the

funds have been withdrawn.                Id.; Stephen v. State, 331 S.W.3d 796, 799 n.4 (Tex.

App.—Amarillo 2010, no pet.); Webb v. State, 324 S.W.3d 229, 232 (Tex. App.—Amarillo

2010, no pet.); Randolph v. State, 323 S.W.3d 585, 588 (Tex. App.—Waco 2010, no pet.). We

are obligated to follow the decisions of the Texas Supreme Court. Gaspar’s first issue is

overruled.

(2)      Gaspar Has Not Shown Abuse of Discretion in the Denial of His Motion to Reconsider

         Gaspar also complains that the trial court abused its discretion in not granting his motion to

reconsider.3 We review the trial court’s decision on a motion to reconsider the withdrawal order

under an abuse of discretion standard.                   Owen v. State, 352 S.W.3d 542, 545 (Tex.

App.—Amarillo 2011, no pet.). “A trial court abuses its discretion when it acts arbitrarily or

unreasonably, without reference to guiding rules or principles.” Iliff v. Iliff, 339 S.W.3d 74, 78


3
 In his brief, Gaspar complains about the trial court “not rescinding the costs of legal services.” In the trial court,
Gaspar complained about an order “to pay attorney’s fees.” The record, however, is clear that the award beyond costs
of court was for the fine assessed against Gaspar.

                                                          3
(Tex. 2011). A trial court may order withdrawal for “court fees and costs” and “for fines.” TEX.

GOV’T CODE ANN. § 501.014(4), (5) (West Supp. 2011). The record establishes the trial court’s

orders were based solely on court costs and fines. The trial court did not abuse its discretion. We

overrule this issue.

       We affirm the trial court’s judgment.


                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:        April 26, 2012
Date Decided:          May 1, 2012




                                                4